



Exhibit 10.36
COOPER-STANDARD HOLDINGS INC.
2017 OMNIBUS INCENTIVE PLAN
1.
Purposes; History



(a)
The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining key employees and non-employee directors of outstanding ability
and to motivate such key employees and non-employee directors to exert their
best efforts on behalf of the Company and its Affiliates by providing incentives
through the granting of Awards. The Company expects that it will benefit from
the added interest which such key employees and non-employee directors will have
in the welfare of the Company as a result of their proprietary interest in the
Company’s success.

(b)
Prior to the Effective Date, the Company had in effect the Amended and Restated
2011 Cooper-Standard Holdings Inc. Omnibus Incentive Plan (the “2011 Plan”).
Upon the Effective Date, no further awards will be granted under the 2011 Plan.
Awards outstanding under any Prior Plan (as defined below) will continue to be
outstanding and will remain subject to all the terms and conditions of such
Prior Plan.



2.
Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
Act: The Securities Exchange Act of 1934, as amended, or any successor thereto.
Affiliate: With respect to an entity, any entity directly or indirectly
controlling, controlled by, or under common control with, such first entity.
Agreement: The written or electronic agreement between the Company and a
Participant evidencing the grant of an Award and setting forth the terms and
conditions thereof.
Award: A grant of Options, Stock Appreciation Rights, Shares of Common Stock,
Restricted Stock, Restricted Stock Units, an Incentive Award or any other type
of award permitted under and granted pursuant to the Plan.
Board: The Board of Directors of the Company.
Cause: Except as otherwise provided for in an Agreement, Cause means (i) in the
case of a Participant whose employment with the Company or an Affiliate is
subject to the terms of an employment agreement between such Participant and the
Company or such Affiliate which includes a definition of “Cause”, shall have the
meaning set forth in such employment agreement during the period that such
employment agreement remains in effect; and (ii) in all other cases, shall mean
(1) the Participant’s willful failure to perform duties or directives which is
not cured following written notice, (2) the Participant’s commission of a (x)
felony or (y) crime involving moral turpitude, (3) the Participant’s willful
malfeasance or misconduct which is demonstrably injurious to the Company or its
Affiliates, or (4) material breach by the Participant of the restrictive
covenants, including, without limitation, any non-compete, non-solicitation or
confidentiality provisions to which the Participant is bound.


Change of Control: The occurrence of any of the following events after the
Effective Date: (i) the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
“person” or “group” (as such terms are defined in Sections 13(d)(3) and 14(d)(2)
of the Act) other than Permitted Holders; (ii) any person or group (other than
Permitted Holders) is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Act), directly or indirectly, of greater than or equal
to 50% of the total voting power of the voting stock of the Company; (iii)
individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by the vote of at least a majority of the directors
then comprising the Incumbent Board shall be deemed a member of the Incumbent
Board; provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors, or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board





--------------------------------------------------------------------------------





shall not be deemed a member of the Incumbent Board; (iv) consummation of a
reorganization, merger, statutory share exchange or consolidation or similar
corporate transaction involving the Company (each, a “Business Combination”),
unless, following such Business Combination, all or substantially all of the
individuals and entities that were the beneficial owners of the Company’s
outstanding Common Stock and of the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”)
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding common or ordinary shares and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
Common Stock and the Outstanding Company Voting Securities, as the case may be;
or (v) the consummation of a plan of complete liquidation or dissolution of the
Company.
Notwithstanding anything in the Plan or an applicable Agreement, if an Award is
considered deferred compensation subject to the provisions of Code Section 409A,
and if the payment of compensation under such Award would be triggered upon an
event that otherwise would constitute a “Change of Control” but that would not
constitute a change of control for purposes of Code Section 409A, then such
event shall not constitute a “Change of Control” for purposes of the payment
provisions of such Award.
Code: The Internal Revenue Code of 1986, as amended, and any successor thereto.
Reference in the Plan to any section of the Code shall be deemed to include any
regulations or other interpretive guidance under such section, and any
amendments or successor provisions to such section, regulations or guidance.
Committee: The Board or any committee to which the Board delegates duties and
powers hereunder; such committee shall be comprised solely of at least two
Directors, each of whom must qualify as an “outside director” within the meaning
of Code Section 162(m), and as a “non-employee” director within the meaning of
Rule 16b-3 promulgated under the Act.
Common Stock: The shares of common stock, par value $0.001 per share, of the
Company.
Company: Cooper-Standard Holdings Inc., a Delaware corporation.
Director: A non-employee member of the Board.
Disability: Except as otherwise provided for in an Agreement, Disability means
(i) in the case of a Participant whose employment with the Company or an
Affiliate is subject to the terms of an employment agreement between such
Participant and the Company or such Affiliate, which employment agreement
includes a definition of “Disability”, the term “Disability” as used in this
Plan or any Agreement shall have the meaning set forth in such employment
agreement during the period that such employment agreement remains in effect;
and (ii) in all other cases, the Participant becomes physically or mentally
incapacitated and is therefore unable for a period of six (6) consecutive months
or for an aggregate of nine (9) months in any twenty-four (24) consecutive month
period to perform the Participant’s duties (such incapacity is hereinafter
referred to as “Disability”). Any question as to the existence of the Disability
of the Participant as to which the Participant and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Participant and the Company. If the Participant and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing. The determination of Disability made in writing
to the Company and the Participant shall be final and conclusive for all
purposes of the Agreement.
Effective Date: The effective date of the Plan is May 18, 2017, contingent on
stockholders’ approval of the Plan at the Company’s 2017 annual meeting of
stockholders.
Employment: The term “Employment” as used herein shall be deemed to refer to a
Participant’s employment if the Participant is an employee of the Company or any
of its Affiliates or to a Participant’s services as a Director. For the
avoidance of doubt, a Participant’s Employment shall be deemed to remain in
effect so long as the Participant is either an employee of the Company or any of
its Affiliates or a Director.





--------------------------------------------------------------------------------





Fair Market Value: On a given date, (i) the closing price of a Share on the date
in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the principal stock
market or exchange on which the Shares are quoted or traded, (ii) if the Shares
are traded in an over-the-counter market, the last sales price (or, if there is
no last sales price reported, the average of the closing bid and asked prices)
for the Shares on the particular date, or on the last preceding date on which
there was a sale of Shares on that market, or (iii) if the Shares are not quoted
or traded on a stock market, exchange, or over-the-counter market, the Fair
Market Value of the Shares will be as determined in good faith by the Committee.
Notwithstanding the forgoing, in the event of a sale of Shares on the market or
exchange (as in, for example, a “same day sale” or “sell to cover” transaction),
the Fair Market Value of a Share will be the price obtained in the sale
transaction for such Share.
Good Reason: Good Reason, when used in an Agreement, either (i) shall have the
same meaning as such term (or any similar term) is given in any employment
agreement in effect between the Participant and the Company or any Affiliate, or
in any severance policy or plan covering the Participant; or (ii) where either
no such agreement, policy or plan is in effect or such agreement, policy or plan
does not include a definition of Good Reason (or similar term), means any of the
following: (1) a significant adverse change in the nature or scope of the
authorities, powers, functions, responsibilities or duties of the Participant;
(2) a reduction in the Participant’s base salary or opportunities for incentive
compensation plan or program established by the Company other than a reduction
which is applied generally to other similarly-situated employees in a similar
manner; or (3) relocation of the Participant’s principal place of work in excess
of fifty (50) miles from the Participant’s then principal place of work;
provided that none of the events described in (1) through (3) is remedied by the
Company within thirty (30) calendar days after the receipt by the Company of
written notice from the Participant of such change or reduction. Participant
must give the Company a written notice identifying the change, reduction or
breach to which the notification relates within ninety (90) days of the initial
existence of the conditions giving rise to such change, reduction or breach.
Failure of the Participant to timely provide notice to the Company shall be
deemed to constitute the Participant’s consent to such change, reduction or
breach and the Participant shall thereafter waive his right to terminate for
Good Reason as a result of such specific change, reduction or breach.
Notwithstanding the foregoing, if an Agreement contains a specific definition of
Good Reason that is different from the foregoing, then the definition in such
Agreement shall apply in lieu of the provisions above.
Incentive Award: The right to receive a payment to the extent Performance Goals
are achieved, including “Annual Incentive Awards” as described in Section 10 and
“Long-Term Incentive Awards” as described in Section 11.
Option: A non-qualified stock option granted pursuant to Section 6.
Option Price: The purchase price per Share of an Option, as determined pursuant
to Section 6(a).
Participant: A key employee or Director of the Company or its Affiliates who is
selected by the Committee to participate in the Plan.
Performance Goals: Any goals the Committee establishes that relate to one or
more of the following with respect to the Company or any one or more Affiliates
or other business units: net income; adjusted EBITDA, operating income; income
from continuing operations; net sales; cost of sales; revenue; gross income;
earnings (including before taxes, and/or interest and/or depreciation and
amortization); net earnings per share (including diluted earnings per share);
price per share; cash flow; net cash provided by operating activities; net cash
provided by operating activities less net cash used in investing activities;
operating cash flow, free cash flow, net operating profit; pre-tax profit; ratio
of debt to debt plus equity; return on stockholder equity; return on invested
capital, total stockholder return; relative total stockholder return; return on
capital; return on assets; return on equity; return on investment; return on
revenues; operating working capital; working capital as a percentage of net
sales; cost of capital; average accounts receivable; economic value added;
performance value added; customer satisfaction; customer loyalty and/or
retention; employee safety; employee engagement; market share; system
reliability; cost structure reduction; regulatory outcomes; diversity; cost
savings; operating goals; operating margin; profit margin; sales performance;
and internal revenue growth. As to each Performance Goal, the Committee, in its
discretion, may exclude or include the effects of the following: (i) charges for
reorganizing and restructuring; (ii) discontinued operations; (iii) asset
write-downs; (iv) gains or losses on the disposition of a business or asset; (v)
changes in tax or accounting principles, regulations or laws; (vi) currency
fluctuations; (vii) mergers, acquisitions or dispositions; (viii)





--------------------------------------------------------------------------------





unusual, infrequently occurring and/or non-recurring items of gain or loss that
the Company identifies in its audited financial statements, including notes to
the financial statements, or Management’s Discussion and Analysis section of the
Company’s annual report; and (ix) any other excluded item that the Committee
designates either at the time an Award is made or thereafter to the extent
permitted by Code Section 162(m). In addition, in the case of Awards that the
Committee determines at the date of grant will not be considered
“performance-based compensation” under Code Section 162(m), the Committee may
establish other Performance Goals not listed in this Plan and may make any
adjustments to such Performance Goals as the Committee determines. Where
applicable, the Performance Goals may be expressed, without limitation, in terms
of attaining a specified level of the particular criterion or the attainment of
an increase or decrease (expressed as absolute numbers or a percentage) in the
particular criterion or achievement in relation to a peer group or other index.
The Performance Goals may include a threshold level of performance below which
no payment will be made (or no vesting will occur), levels of performance at
which specified payments will be paid (or specified vesting will occur), and a
maximum level of performance above which no additional payment will be made (or
at which full vesting will occur). Any Performance Goals that are financial
metrics may be determined in accordance with United States Generally Accepted
Accounting Principles (“U.S. GAAP”) or may be adjusted when established (or to
the extent permitted under Section 162(m) of the Code, at any time thereafter)
to include or exclude any items otherwise includable or excludable under U.S.
GAAP.
Permitted Holders: Any and all of (i) an employee benefit plan (or trust forming
a part thereof) maintained by the Company or its Affiliate, or (ii) any
corporation or other person of which a majority of its voting power of its
voting securities or equity interest is owned, directly or indirectly, by the
Company.
Person: A “person”, as such term is used for purposes of Section 13(d) or 14(d)
of the Act (or any successor section thereto).
Plan: The Cooper-Standard Holdings Inc. 2017 Omnibus Incentive Plan, as amended
and restated from time to time.
Prior Plans: The Cooper-Standard Holdings Inc. 2010 Management Incentive Plan
and the Cooper-Standard Holdings, Inc. 2011 Omnibus Incentive Plan, each as
amended and restated from time to time.
Restricted Stock: The shares of Common Stock granted pursuant to the Restricted
Stock Awards.
Restricted Stock Awards: Awards of Restricted Stock granted pursuant to Section
8.
Restricted Stock Unit: The right to receive cash and/or Shares of Common Stock
the value of which is equal to the Fair Market Value of one Share of Common
Stock, granted pursuant to Section 8.
Retirement: Except as otherwise provided for in an Agreement, termination of
employment with the Company and its Affiliates (without Cause) on or after (1)
attainment of age 65 or (2) attainment of age 60 with five (5) years of service.
For purposes hereof, “years of service” means the employee’s total years of
employment with the Company and any Affiliate, including years of employment
with an entity that is acquired by the Company prior to such acquisition.
Rule 16b-3: Rule 16b-3 as promulgated by the United States Securities and
Exchange Commission under the Act.
Section 16 Participants: Participants who are subject to the provisions of
Section 16 of the Act.
Share: A share of Common Stock.
Stock Appreciation Right or SAR: The right of a Participant to receive cash,
and/or Shares with a Fair Market Value equal to the appreciation of the Fair
Market Value of a Share during a specified period of time, granted pursuant to
Section 7.
Subsidiary: Any corporation, limited liability company, partnership, joint
venture or similar entity in which the Company owns, directly or indirectly, an
equity interest possessing more than 50% of the combined voting power of the
total outstanding equity interests of such entity.





--------------------------------------------------------------------------------





Substitute Award: An Award granted under this Plan upon the assumption of, or in
substitution for, outstanding equity awards previously granted by a company or
other entity in connection with a corporate transaction, including a merger,
combination, consolidation or acquisition of property or stock; provided,
however, that in no event shall the term “Substitute Award” be construed to
refer to an award made in connection with the cancellation and repricing of an
option or SAR.


3.
Shares Subject to the Plan

3.1 Number of Shares. (a) Subject to adjustment as provided in Section 12, a
total of 2,300,000 Shares shall be authorized for Awards granted under the Plan
as of the Effective Date, reduced by one (1) Share for every one (1) Share that
was subject to an Option or Stock Appreciation Right granted under the 2011 Plan
after March 31, 2017 and two and a half (2.5) Shares for every one (1) Share
that was subject to an Award other than an Option or Stock Appreciation Right
granted under the 2011 Plan after March 31, 2017.
(b)    If after March 31, 2017, (i) any Shares subject to an Award are
forfeited, an Award expires or an Award is settled for cash (in whole or in
part) or (ii) any Shares subject to an award granted under the Prior Plans are
forfeited, or an award granted under the Prior Plans expires or is settled for
cash (in whole or in part), then in each such case the Shares subject to such
Award or award granted under the Prior Plans shall, to the extent of such
forfeiture, expiration or cash settlement, be added to the Shares available for
Awards under the Plan, in accordance with Section 3.1(d) below. In the event
that after March 31, 2017 withholding tax liabilities arising from an Award
other than an Option or Stock Appreciation Right, or an award other than an
option or stock appreciation right granted under a Prior Plan, are satisfied by
the tendering of Shares (either actually or by attestation) or by the
withholding of Shares by the Company, the Shares so tendered or withheld shall
be added to the Shares available for Awards under the Plan in accordance with
Section 3.1(d) below. Notwithstanding anything to the contrary contained herein,
after March 31, 2017 the following Shares shall not be added to the Shares
authorized for grant under paragraph (a) of this Section: (i) Shares tendered by
the Participant or withheld by the Company in payment of an Option Price or the
purchase price of an option granted under a Prior Plan, (ii) Shares tendered by
the Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to Options or Stock Appreciation Rights or options or
stock appreciation rights granted under a Prior Plan, (iii) Shares subject to a
Stock Appreciation Right or a stock appreciation right granted under a Prior
Plan that are not issued in connection with its stock settlement on exercise
thereof, and (iv) Shares reacquired by the Company on the open market or
otherwise using cash proceeds from the exercise of Options or option granted
under a Prior Plan.
(c)    The number of Shares available for awards under this Plan shall not be
reduced by (i) the number of Shares subject to Substitute Awards or (ii)
available shares under a shareholder approved plan of a company or other entity
which was a party to a corporate transaction with the Company (as appropriately
adjusted to reflect such corporate transaction) which become subject to awards
granted under this Plan (subject to applicable stock exchange requirements).
(d)    Any Shares that again become available for Awards under the Plan pursuant
to this Section shall be added as (i) one (1) Share for every one (1) Share
subject to Options or Stock Appreciation Rights granted under the Plan or
options or stock appreciation rights granted under a Prior Plan, and (ii) as two
and a half (2.5) Shares for every one (1) Share subject to Awards other than
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under a Prior Plan.
3.2 Limit on Awards for IRC Section 162(m) Purposes. Subject to adjustment as
provided in Section 12, with respect to an Award that is intended to be
“qualified performance-based compensation” under Section 162(m) of the Code, no
Participant may be granted during any fiscal year of the Company:
(a)
Options for, and/or SARs with respect to, more than 400,000 Shares;

(b)
Awards of Restricted Stock and/or Restricted Stock Units relating to more than
200,000 Shares;

(c)
Annual Incentive Award(s) having a cash payment value of more than $10,000,000
(which limit shall be proportionally reduced with respect to any performance
period that is less than a whole year);

(d)
Long-Term Incentive Award(s) granted in respect of any period greater than one
year, having a cash payment value of more than $10,000,000.



In all cases, to the extent Code Section 162(m) is applicable, determinations
under this Section 3 should be made in a manner that is consistent with the
exemption for performance-based compensation that Code Section 162(m) provides.


Notwithstanding anything to the contrary, the aggregate grant date fair value of
equity Awards that may be granted during any fiscal year of the Company to any
Director, taken together with any cash fees paid during the fiscal year to the
Director in respect of the Director’s service as a member of the Board
(including service as a member or chair of any regular committees of





--------------------------------------------------------------------------------





the Board), shall not exceed $500,000. The Board may make exceptions to this
limit for a non-executive chair of the Board or, in extraordinary circumstances,
for other individual Directors, as the Board may determine in its discretion,
provided that the Director receiving such additional compensation may not
participate in the decision to award such compensation.


4.
Administration



(a)
The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof; provided, however,
that, on and after the first day on which a registration statement registering
the Common Stock under Section 12 of the Act becomes effective, no such
delegation is permitted with respect to Awards made to Section 16 Participants
at the time any such delegated authority or responsibility is exercised unless
the delegation is to another committee of the Board consisting entirely of two
or more “non-employee directors” within the meaning of Rule 16b-3 promulgated
under the Exchange Act or does not relate to awards intended to qualify as
performance-based compensation under Code Section 162(m). The Committee is
authorized to interpret the Plan, to establish, amend and rescind any rules and
regulations relating to the Plan, and to make any other determinations that it
deems necessary or desirable for the administration of the Plan. The Committee
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan in the manner and to the extent the Committee deems necessary or
desirable. The Committee shall have the full power and authority to establish
the terms and conditions of any Award consistent with the provisions of the Plan
and to waive any such terms and conditions at any time (including, without
limitation, accelerating or waiving any vesting conditions). Notwithstanding the
foregoing, no outstanding Award may be amended pursuant to this Section 4
without compliance with Section 16(a).

(b)
The Committee shall require payment of any amount it may determine to be
necessary to withhold for federal, state, local or other taxes as a result of
the exercise, grant or vesting of an Award, and the Company shall have no
obligation to deliver Shares under an Award unless and until such amount is so
paid. Unless the Committee specifies in an Agreement or otherwise, the
Participant may elect to satisfy a portion or all of the Company’s withholding
tax obligations by (a) delivery of Shares or (b) having Shares withheld by the
Company from any Shares that would have otherwise been received by the
Participant under the Award, in each case having a Fair Market Value equal to
such withholding tax amount, provided that the withholding tax amount may not
exceed the total maximum statutory tax rates associated with the transaction.

(c)
Minimum Vesting Schedule. Notwithstanding any other provision of the Plan to the
contrary and subject to the immediately following proviso, equity-based Awards
granted under the Plan shall vest no earlier than the first anniversary of the
date the Award is granted; provided, however, that the Committee may grant
Awards without regard to the foregoing minimum vesting requirement with respect
to a maximum of five percent (5%) of the available Shares (the “5% Exception
Limit”) authorized for issuance under the Plan pursuant to Section 3.1 above
(subject to adjustment under Section 12). For the avoidance of doubt, this
Section 4(c) shall not be construed to limit the Committee’s discretion to
provide for accelerated exercisability or vesting of an Award, including in
cases of death, Disability or a Change in Control.



5.
Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.


6.
Terms and Conditions of Options

The Committee may grant Options to any Participant it selects. Options granted
under the Plan shall be subject to the following terms and conditions and to
such other terms and conditions, not inconsistent therewith, as the Committee
shall determine and set forth in an Agreement between the Company and the
Participant:


(a)
Option Price. The Option Price shall be determined by the Committee, but shall
not be less than 100% of the Fair Market Value of a Share on the date the
applicable Option is granted. The grant date of an Option may not be any day
prior to the date the Committee approves the Option. Notwithstanding the
foregoing, in the case of an Option that is a Substitute Award, the purchase
price per share of the Shares subject to such option may be less than 100% of
the Fair Market Value per share on the date of grant, provided, that the excess
of: (a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
purchase price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company






--------------------------------------------------------------------------------





or other entity that were subject to the grant assumed or substituted for by the
Company, over (y) the aggregate purchase price of such shares.
Subject to Section 12, the Committee shall not without the approval of the
shareholders of the Company, (i) reduce the Option Price of any previously
granted Option, (ii) cancel any previously granted Option in exchange for
another Option with a lower Option Price or (iii) cancel any previously granted
Option in exchange for cash or another award if the Option Price of such Option
exceeds the Fair Market Value of a share of Common Stock on the date of such
cancellation, in each case other than in connection with a Change of Control.


(b)
Vesting. Subject to Section 12(b), each Option shall become vested at such times
as may be designated by the Committee and set forth in the applicable Agreement.



(c)
Exercisability. Options shall be exercisable at such time and upon such terms
and conditions as may be determined by the Committee and set forth in the
applicable Agreement, but in no event shall an Option be exercisable more than
ten years after the date it is granted; provided, however, that (other than as
would otherwise result in the violation of Section 409A of the Code), to the
extent an Option would expire at a time when the holder of such Option is
prohibited by applicable law or by the Company’s insider trading policy from
exercising the Option (the “Closed Window Period”), then such Option shall
remain exercisable until the thirtieth (30th) day following the end of the
Closed Window Period.



(d)
Exercise of Options. Except as otherwise provided in the Plan or in an
Agreement, an Option may be exercised for all, or from time to time, any part,
of the Shares for which it is then exercisable. For purposes of this Section 6,
the exercise date of an Option shall be the later of the date a notice of
exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii), (iii), (iv) or (v) of the
following sentence. Except as otherwise provided for in the Agreement, the
Option Price for the Shares as to which an Option is exercised shall be paid to
the Company in full at the time of exercise at the election of the Participant
(i) in cash or its equivalent (e.g., by check), (ii) in Shares having a Fair
Market Value equal to the aggregate Option Price for the Shares being purchased
and satisfying such other requirements as may be imposed by the Committee;
provided, that such Shares are not subject to a security interest or pledge,
(iii) partly in cash and partly in such Shares, (iv) subject to such rules as
the Committee prescribes, by having the Company withhold a number of Shares
otherwise deliverable upon exercise of the Option having a Fair Market Value
equal to the aggregate Option Price for the Shares being purchased, or (v) if
there is a public market for the Shares at such time and if the Committee has
authorized or established any required plan or program, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased. No Participant shall have any rights to dividends or other rights of
a shareholder as a result of the grant of an Option until after the Option is
exercised and Shares subject to the Option are issued. No Option shall include
dividend equivalent rights.



(e)
Attestation. Wherever in this Plan or any Agreement a Participant is permitted
to pay the Option Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.



7.
Stock Appreciation Rights.

The Committee may grant SARs to any Participant it selects. Subject to the terms
of this Plan, the Committee will determine all terms and conditions of each SAR,
including but not limited to: (a) whether the SAR is granted independently of an
Option or relates to an Option; (b) the grant date, which may not be any day
prior to the date that the Committee approves the grant; (c) the number of
Shares to which the SAR relates; (d) the grant price, which (i) for an SAR
granted independently of an Option may never be less than the Fair Market Value
of the Shares subject to the SAR as determined on the date of grant and (ii) for
an SAR granted in relation to an Option shall be the Option Price of the related
Option; (e) the terms and conditions of exercise or maturity, including vesting;
(f) the term, provided that an SAR must terminate no later than ten (10) years
after the date of grant; provided, however, that (other than as would otherwise
result in violation of Section 409A of the Code), to the extent a SAR would
expire during a Closed Window Period, then such SAR shall remain exercisable
until the thirtieth (30th) day following the end of the Closed Window Period;
and (g) whether the SAR will be settled in cash, Shares or a combination





--------------------------------------------------------------------------------





thereof. No Participant shall have any rights to dividends, dividend
equivalents, or other rights of a shareholder with respect to Shares to which
the SAR relates. If an SAR is granted in relation to an Option, then unless
otherwise determined by the Committee, the SAR shall be exercisable or shall
mature at the same time or times, on the same conditions and to the extent and
in the proportion, that the related Option is exercisable and may be exercised
or mature for all or part of the Shares subject to the related Option. Upon
exercise of any number of SARs, the number of Shares subject to the related
Option shall be reduced accordingly and such Option may not be exercised with
respect to that number of Shares. The exercise of any number of Options that
relate to an SAR shall likewise result in an equivalent reduction in the number
of Shares covered by the related SAR.
Notwithstanding the foregoing, in the case of an SAR that is a Substitute Award,
the grant price per share of the shares subject to such SAR may be less than
100% of the Fair Market Value per share on the date of grant, provided, that the
excess of: (a) the aggregate Fair Market Value (as of the date such Substitute
Award is granted) of the shares subject to the Substitute Award, over (b) the
aggregate grant price thereof does not exceed the excess of: (x) the aggregate
fair market value (as of the time immediately preceding the transaction giving
rise to the Substitute Award, such fair market value to be determined by the
Committee) of the shares of the predecessor company or other entity that were
subject to the grant assumed or substituted for by the Company, over (y) the
aggregate grant price of such shares.
Subject to Section 12, the Committee shall not without the approval of the
shareholders of the Company, (i) reduce the grant price of any previously
granted SAR, (ii) cancel any previously granted SAR in exchange for another SAR
with a lower grant price or (iii) cancel any previously granted SAR in exchange
for cash or another award if the grant price of such SAR exceeds the Fair Market
Value of a share of Common Stock on the date of such cancellation, in each case
other than in connection with a Change of Control.


8.
Restricted Stock Awards and Restricted Stock Units

(a)
Grant. The Committee shall grant Restricted Stock Awards and Restricted Stock
Unit Awards to any Participant it selects, which shall be evidenced by an
Agreement between the Company and the Participant. Each Agreement shall contain
such restrictions, terms and conditions as the Committee may, in its discretion,
determine (including, without limiting the generality of the foregoing, that
such Agreement may require that an appropriate legend be placed on Share
certificates), provided that all Restricted Stock Awards and Restricted Stock
Unit Awards granted under the Plan must have a minimum vesting period of one (1)
year from the date of grant (which minimum vesting period cannot be overridden
in the terms of an individual Agreement). Awards of Restricted Stock and
Restricted Stock Units shall be subject to the terms and provisions set forth
below in this Section 8.

(b)
Rights of Participant. A stock certificate or certificates with respect to the
Shares of Restricted Stock shall be issued in the name of the Participant as
soon as reasonably practicable after the Award is granted provided that the
Participant has executed an Agreement evidencing the Award, the appropriate
blank stock powers and, in the discretion of the Committee, an escrow agreement
and any other documents which the Committee may require as a condition to the
issuance of such Shares; provided that the Committee may determine instead that
such Shares shall be evidenced by book-entry registration. If a Restricted Stock
Unit is settled in Shares, a stock certificate or certificates with respect to
such Shares shall be issued in the name of the Participant as soon as reasonably
practicable after, and to the extent of, such settlement. If a Participant shall
fail to execute the Agreement evidencing a Restricted Stock Award or Restricted
Stock Unit, or any documents which the Committee may require within the time
period prescribed by the Committee at the time the Award is granted, the Award
shall be null and void. At the discretion of the Committee, any certificates
issued in connection with a Restricted Stock Award or settlement of a Restricted
Stock Unit shall be deposited together with the stock powers with an escrow
agent (which may be the Company) designated by the Committee. Unless the
Committee determines otherwise and as set forth in the applicable Agreement,
upon delivery of the certificates to the escrow agent or the book-entry
registration, as applicable, the Participant shall have all of the rights of a
shareholder with respect to such Shares, including the right to vote the Shares
and subject to Section 8(e), to receive all dividends or other distributions
paid or made with respect to such Shares.

(c)
Non-transferability. Until all restrictions upon the Shares of Restricted Stock
or Restricted Stock Units awarded to a Participant shall have lapsed in the
manner set forth in Section 8(d), such Shares or such Restricted Stock Unit, as
applicable, shall not be sold, transferred or otherwise disposed of and shall
not be pledged or otherwise hypothecated.






--------------------------------------------------------------------------------





(d)
Lapse of Restrictions. Except as set forth in Section 12(b), restrictions upon
Shares of Restricted Stock or upon Restricted Stock Units awarded hereunder
shall lapse at such time or times and on such terms and conditions as the
Committee may determine. The applicable Agreement shall set forth any such
restrictions.

(e)
Treatment of Dividends and Dividend Equivalents. The payment to the Participant
of any dividends, dividend equivalents or distributions declared or paid on such
Shares of Restricted Stock or on Shares underlying a Restricted Stock Unit,
awarded to the Participant shall be deferred until the lapsing of the
restrictions imposed upon such Shares or the settlement of such Restricted Stock
Unit, as applicable. The Committee shall determine if any such deferred
dividends, dividend equivalents or distributions shall be reinvested in
additional Shares or credited during the deferral period with interest at a rate
per annum as the Committee, in its discretion, may determine. Payment of any
such deferred dividends, dividend equivalents, or distributions, together with
any interest accrued thereon, shall be made upon the lapsing of the restrictions
imposed on such Shares or the settlement of such Restricted Stock Units and any
such deferred dividends, dividend equivalents, or distributions (together with
any interest accrued thereon) shall be forfeited upon the forfeiture of such
Shares or such Restricted Stock Units.



9.
Other Stock-Based Awards.



(a)
Grant.    Subject to the terms of this Plan, the Committee may grant to
Participants other types of Awards, which may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, Shares,
either alone or in addition to or in conjunction with other Awards, and payable
in Shares or in cash. Without limitation, such Award may include the issuance of
unrestricted Shares, which may be awarded in payment of director fees, in lieu
of cash compensation, in exchange for cancellation of a compensation right, as a
bonus, or upon the attainment of Performance Goals or otherwise, or rights to
acquire Shares from the Company. The Committee shall determine all terms and
conditions of the Award, including but not limited to, the time or times at
which such Awards shall be made, and the number of Shares to be granted pursuant
to such Awards or to which such Award shall relate; provided that any Award that
provides for purchase rights shall be priced at no less than 100% of the Fair
Market Value of the underlying Shares on the grant date of the Award and such
purchase rights shall be subject to the terms and conditions of an Option under
Section 6 above.

(b)
Treatment of Dividends and Dividend Equivalents.    The payment to the
Participant of any dividends, dividend equivalents or distributions declared or
paid on Shares covered by an Award under this Section 9 shall be deferred until
the lapsing of the restrictions imposed upon such Awards. The Committee shall
determine if any such deferred dividends or distributions shall be reinvested in
additional Shares or credited during the deferral period with interest at a rate
per annum as the Committee, in its discretion, may determine. Payment of any
such deferred dividends or distributions, together with any interest accrued
thereon, shall be made upon the lapsing of the restrictions imposed on such
Awards and any such deferred dividends, dividend equivalents or distributions
(together with any interest accrued thereon) shall be forfeited upon the
forfeiture of such Awards.

 
10.
Annual Incentive Awards

Subject to the terms of this Plan, the Committee will determine all terms and
conditions of an Annual Incentive Award, including but not limited to the
Performance Goals, performance period, the potential amount payable, the type of
payment, and the timing of payment, subject to the following: (a) the Committee
must require that payment of all or any portion of the amount subject to the
Annual Incentive Award is contingent on the achievement or partial achievement
of one or more Performance Goals during the period the Committee specifies,
provided that the Committee may specify that all or a portion of the Performance
Goals subject to an Award are deemed achieved (i) upon a Participant’s death,
Disability or a Change of Control or (ii) for Awards that are not intended to be
considered performance-based compensation under Code Section 162(m) upon such
other circumstances as the Committee may specify (including Retirement); and (b)
payment will be in cash except to the extent that the Committee determines that
payment will be made in the form of a grant of Shares of Common Stock,
Restricted Stock or Restricted Stock Units, either on a mandatory basis or at
the election of the Participant, having a Fair Market Value at the time of grant
equal to the amount payable with respect to the Annual Incentive Award;
provided, that any such determination by the Committee or election by the
Participant must be made in accordance with the requirements of Code Section
409A.
 





--------------------------------------------------------------------------------





11.
Long-Term Incentive Awards



(a)
Grant.    Subject to the terms of this Plan, the Committee will determine all
terms and conditions of a Long-Term Incentive Award, including but not limited
to the Performance Goals, performance period, the potential amount payable, the
type of payment, and the timing of payment, subject to the following: (a) the
Committee must require that payment of all or any portion of the amount subject
to the Long-Term Incentive Award is contingent on the achievement or partial
achievement of one or more Performance Goals during the period the Committee
specifies, provided that the Committee may specify that all or a portion of the
Performance Goals subject to an Award are deemed achieved (i) upon a
Participant’s death, Disability or a Change of Control or (ii) in the case of
Awards that are not intended to be considered performance-based compensation
under Code Section 162(m), upon such other circumstances as the Committee may
specify (including Retirement); (b) the performance period must relate to a
period of more than one fiscal year of the Company except that, if the Award is
made at the time of commencement of employment with the Company or on the
occasion of a promotion, then the Award may relate to a shorter period; and (c)
payment will be made as determined by the Committee in the form of a grant of
Shares of Common Stock, Restricted Stock, Restricted Stock Units or cash, either
on a mandatory basis or at the election of the Participant, having a Fair Market
Value at the time of grant equal to the amount payable with respect to the
Long-Term Incentive Award; provided, that any such determination by the
Committee or election by the Participant must be made in accordance with the
requirements of Code Section 409A.



(b)
Treatment of Dividends and Dividend Equivalents.    The payment to the
Participant of any dividends, dividend equivalents or distributions declared or
paid on Shares covered by a Long-Term Incentive Award under this Section 11
shall be deferred until the lapsing of the restrictions imposed upon such
Awards. The Committee shall determine if any such deferred dividends, dividend
equivalents, or distributions shall be reinvested in additional Shares or
credited during the deferral period with interest at a rate per annum as the
Committee, in its discretion, may determine. Payment of any such deferred
dividends, dividend equivalents or distributions, together with any interest
accrued thereon, shall be made upon the lapsing of the restrictions imposed on
such Awards and any such deferred dividends, dividend equivalents or
distributions (together with any interest accrued thereon) shall be forfeited
upon the forfeiture of such Awards.



12. Adjustments Upon Certain Events
Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:


(a)
Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, combination or
transaction or exchange of Shares or other corporate exchange, or any
distribution to shareholders of Shares other than regular cash dividends, or any
other transaction which in the judgment of the Board necessitates an adjustment
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made under the Plan, the Committee shall make such substitution
or adjustment, in such manner as it deems equitable, as to (i) the number or
kind of Shares or other securities issued or reserved for issuance pursuant to
the Plan or pursuant to outstanding Awards, (ii) the maximum number of Shares
that may be subject to Awards as set forth in Sections 3.2 (a) and (b), (iii)
the Option Price or grant price and/or (iv) any other affected terms of such
Awards, including one or more Performance Goals.

Unless the Committee determines otherwise, any such adjustment to an Award that
is exempt from Code Section 409A shall be made in a manner that permits the
Award to continue to be so exempt, and any adjustment to an Award that is
subject to Code Section 409A shall be made in a manner that complies with the
provisions thereof. Further, the number of Shares subject to any Award payable
or denominated in Shares must always be a whole number.


(b)
Change of Control.

For all outstanding Awards, any acceleration of vesting or settlement of an
Award in connection with a Change of Control shall be determined by the
Committee and set forth in each Agreement. If and to the extent determined by
the Committee in the applicable Agreement or otherwise, any Awards outstanding
immediately prior to the Change of Control which are unexercisable or otherwise
unvested or subject to lapse restrictions may be deemed exercisable or otherwise
vested or no longer subject to lapse restrictions, as the





--------------------------------------------------------------------------------





case may be, in whole or part as of immediately prior to a Change of Control and
the Committee may, but shall not be obligated to, with respect to some or all of
the outstanding Awards (i) cancel such Awards for fair value (as determined in
the sole discretion of the Committee) which, in the case of Options, may equal
the excess, if any, of the value of the consideration to be paid in the Change
of Control transaction to holders of the same number of Shares subject to such
Options (or, if no consideration is paid in any such transaction, the Fair
Market Value of the Shares subject to such Options) over the aggregate exercise
price of such Options or (ii) provide for the issuance of substitute Awards that
will substantially preserve the otherwise applicable terms of any affected
Awards previously granted hereunder as determined by the Committee in its sole
discretion or (iii) provide that for a period of at least 15 days prior to the
Change of Control, any such Options or SARs (that are settled in Shares) shall
be exercisable as to all shares subject thereto and that upon the occurrence of
the Change of Control, such Options and SARs shall terminate and be of no
further force and effect.
13.
No Right to Employment or Awards



The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
Employment of such Participant. No Participant or other Person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).


14.
Successors and Assigns



The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator, beneficiary or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.


15.
Nontransferability of Awards



No Award shall be transferable or assignable by the Participant other than by
will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company or, to the extent expressly
permitted in the Agreement relating to such Award, to the holder’s family
members, a trust or entity established by the holder for estate planning
purposes or a charitable organization designated by the holder, in each case,
without consideration. An Award exercisable after the death of a Participant may
be exercised by the legatees, personal representatives or distributees of the
Participant in accordance with the terms of such Award.


16.
Amendments and Termination



(a)
Authority to Amend or Terminate. The Board may amend, alter or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made, (i) without
the approval of the shareholders of the Company, if such action would (except as
is provided in Section 12 of the Plan), increase the total number of Shares
reserved for the purposes of the Plan or (ii) without the consent of a
Participant, if such action would diminish any of the rights of the Participant
under any Award theretofore granted to such Participant under the Plan;
provided, however, that the Board may amend the Plan in such manner as it deems
necessary to permit the granting of Awards meeting the requirements of the Code
or other applicable laws. Notwithstanding the foregoing, the Board may not amend
the provisions of the last paragraph of Sections 6(a) and 7 that restrict the
repricing of Options and SARs.

(b)
Survival of Authority and Awards. To the extent provided in the Plan, the
authority of (i) the Committee to amend, alter, adjust, suspend, discontinue or
terminate any Award, waive any conditions or restrictions with respect to any
Award, and otherwise administer the Plan and any Award and (ii) the Board or
Committee to amend the Plan, shall extend beyond the date of the Plan’s
termination. Termination of the Plan shall not affect the rights of Participants
with respect to Awards previously granted to them, and all unexpired Awards
shall continue in force and effect after termination of the Plan except as they
may lapse or be terminated by their own terms and conditions.



17. International Participants







--------------------------------------------------------------------------------





With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or Awards (including granting restricted stock units payable in cash or stock,
in lieu of restricted stock) with respect to such Participants in order to
conform such terms to the requirements of local law or to address local tax,
securities or legal concerns.


18.
Choice of Law; Severability



The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to conflicts of laws.     If any provision of
the Plan or any Agreement or any Award (a) is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction, or as to any Person or
Award, or (b) would disqualify the Plan, any Agreement or any Award under any
law deemed applicable by the Committee, then such provision shall be construed
or deemed amended to conform to applicable laws, or if it cannot be so construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan, such Agreement or such Award, such provision
shall be stricken as to such jurisdiction, Person or Award, and the remainder of
the Plan, such Agreement and such Award shall remain in full force and effect.


19.
No Guarantee of Tax Treatment



Notwithstanding any provisions of the Plan, the Company does not guarantee to
any Participant or any other Person with an interest in an Award that (a) any
Award intended to be exempt from Code Section 409A shall be so exempt, (b) any
Award intended to comply with Code Section 409A shall so comply, (c) any Award
shall otherwise receive a specific tax treatment under any other applicable tax
law.
  
20.
Recoupment of Awards



All Awards granted under this Plan, and any Stock issued or cash paid pursuant
to such Awards, shall be subject to (a) any recoupment, clawback, equity
holding, stock ownership or similar policies adopted by the Company from time to
time and (b) any recoupment, clawback, equity holding, stock ownership or
similar requirements made applicable by law, regulation or listing standards to
the Company from time to time.


21.
General Restrictions



Notwithstanding any other provision of the Plan, the granting of Awards under
the Plan and the issuance of Shares in connection with such Awards, shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required,
and the Company shall have no liability to deliver any Shares under the Plan or
make any payment unless such delivery or payment would comply with all
applicable laws and the applicable requirements of any securities exchange or
similar entity.


22.
Committee



No member of the Committee or the Board shall be liable for any action, failure
to act, determination or interpretation made in good faith with respect to the
Plan or any transaction hereunder. The Company hereby agrees to indemnify each
member of the Committee and the Board, and each officer or member of any other
committee to whom a delegation under Section 4 has been made, for all costs and
expenses and, to the extent permitted by applicable law, any liability incurred
in connection with defending against, responding to, negotiating for the
settlement of or otherwise dealing with any claim, cause of action or dispute of
any kind arising in connection with any actions, taken in good faith, in
administering the Plan or in authorizing or denying authorization to any
transaction hereunder.


23.
Effectiveness of the Plan



The Plan shall be effective on the date of its approval by the stockholders of
the Company at the 2017 annual meeting. This Plan shall be null and void and of
no effect if the foregoing condition is not fulfilled and in such event the 2011
Plan shall continue in effect.





